Name: 2009/532/EC: Council Decision, meeting in the composition of Heads of State or Government of 9Ã July 2009 nominating the person it intends to appoint as President of the Commission for the period 2009-2014
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2009-07-10

 10.7.2009 EN Official Journal of the European Union L 179/61 COUNCIL DECISION, MEETING IN THE COMPOSITION OF HEADS OF STATE OR GOVERNMENT of 9 July 2009 nominating the person it intends to appoint as President of the Commission for the period 2009-2014 (2009/532/EC) THE COUNCIL OF THE EUROPEAN UNION, MEETING IN THE COMPOSITION OF HEADS OF STATE OR GOVERNMENT, Having regard to the Treaty establishing the European Community, and in particular Article 213(1), second and third subparagraphs, and Article 214(2), first subparagraph thereof, as well as to the Protocol on the enlargement of the European Union, and in particular Article 4(3) thereof, HAS DECIDED AS FOLLOWS: Article 1 Mr JosÃ © Manuel DURÃ O BARROSO is hereby nominated as the person the Council intends to appoint as President of the Commission for the period from 1 November 2009 to 31 October 2014. Article 2 This Decision shall be forwarded to the European Parliament. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 9 July 2009. For the Council The President F. REINFELDT